United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                      June 24, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                           Charles R. Fulbruge III
                                                                                         Clerk
                                      No. 04-50813
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
GUSTAVO ADOLFO PAXTOR
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                     Western District of Texas, Austin
                             1:04-CR-121-ALL-LY
                           ---------------------

Before KING, Chief Judge, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that appellant’s unopposed motion to remand

case for resentencing is GRANTED.

       IT IS FURTHER ORDERED that appellant’s unopposed motion to

extend time to file appellant’s supplemental brief 20 days from

the Court’s denial of appellant’s motion to remand is DENIED as

unnecessary.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.